ACCEPTED
                                                                                                   02-15-00312-CV
                                                                                       SECOND COURT OF APPEALS
                                                                                             FORT WORTH, TEXAS
                                                                                              10/5/2015 4:41:33 PM
                                                                                                    DEBRA SPISAK
                                                                                                            CLERK

                                  CAUSE NO. CV14-04-225

BILLY ROBERT INCE, INDIVIDUALLY                §         IN THE DISTRICT COURT
AND AS REPRESENTATIVE OF THE                   §                           FILED IN
                                                                    2nd COURT OF APPEALS
ESTATE OF NORECCA “JOY” INCE,                  §                     FORT WORTH, TEXAS
DECEASED                                       §                    10/5/2015 4:41:33 PM
                                               §                         DEBRA SPISAK
vs.                                            §         WISE COUNTY, TEXAS Clerk
                                               §
SCC PARTNERS, INC D/B/A SENIOR                 §
CARE HEALTH AND REHABILITATION                 §
CENTER – BRIDGEPORT; AND                       §
FOURSQUARE HEALTHCARE, LTD.                    §
F/K/A SSC HEALTHCARE GROUP                     §         271st JUDICIAL DISTRICT

                         DEFENDANTS’ NOTICE OF APPEAL

        Defendants SCC Partners, Inc. d/b/a Senior Care Health and Rehabilitation Center –

Bridgeport and Foursquare Healthcare, Ltd. f/k/a SCC Healthcare Group (“Defendants”) desire

to appeal from the Court’s September 17, 2015 Order Denying Defendant SCC Partners, Inc.;

and Foursqare Healthcare, LTD’s Objections to Plaintiff’s Expert Report and Motion to Dismiss.

                                        I.
                              PROCEDURAL BACKGROUND

        This Notice of Appeal arises from an interlocutory order overruling Defendants’

objections to and denying Defendants’ motion to dismiss Plaintiffs’ Supplemental Chapter 74

Expert Reports. See Tex. Civ. Prac. & Rem. Code § 51.014(9) (West 2011). The Court denied

Defendants’ motion on September 17, 2015. See Order Denying Defendant SCC Partners, Inc.;

and Foursqare Healthcare, LTD’s Objections to Plaintiff’s Expert Report and Motion to Dismiss

attached as Exhibit A. Accordingly, Defendants’ deadline to file a notice of appeal is October 7,

2015. See Tex. R. App. P. 26.1 (b).




DEFENDANTS’ NOTICE OF APPEAL                                                               Page 1
2289637v1
8502.004
                                                        II.
                                                    THE APPEAL

           Because Defendants’ appeal arises from the denial of all or part of the relief sought by a

motion under Section 74.351(b), this appeal is accelerated. 1 See Tex. R. App. P. 28.1(a); Tex.

Civ. Prac. & Rem. Code § 51.014(9). Defendants-Appellants are appealing this matter to the

Second District Court of Appeals sitting in Fort Worth, Texas. Defendants-Appellants file the

original of this Notice of Appeal in the trial court of the above-referenced cause, and a copy in

the Fort Worth Court of Appeals. See Tex. R. App. P. 25.1 (e). Defendants-Appellants also

served this Notice of Appeal on Plaintiffs-Appellees as set forth in the attached certificate of

service. Id.

                                                         III.
                                                       PRAYER

           Defendants-Appellants request that the Court accept this timely filed Notice of Appeal,

and that the trial court coordinate with the Court of Appeals as further requested, including

forwarding the Clerk’s Record and Reporter’s Record as further requested in separate

documentation, and the assigning of an appellate case number by the Court of Appeals.




1
    This appeal is not an appeal from a parental termination or child protection case.

DEFENDANTS’ NOTICE OF APPEAL                                                                   Page 2
2289637v1
8502.004
                               Respectfully submitted,

                               THOMPSON, COE, COUSINS & IRONS, L.L.P.


                               /s/ Michael A. Yanof
                               Michael A. Yanof
                               State Bar No. 24003215
                               John B. Kronenberger
                               State Bar No. 11733050
                               Cassie J. Dallas
                               State Bar No. 24074105

                               Plaza of the Americas
                               700 N. Pearl Street, Twenty-Fifth Floor
                               Dallas, Texas 75201-2832
                               Telephone: (214) 871-8200
                               Telecopy: (214) 871-8209
                               E-Mail: myanof@thompsoncoe.com
                                         jkronenberger@thompsoncoe.com
                                         cdallas@thompsoncoe.com


                               ATTORNEYS FOR DEFENDANTS




DEFENDANTS’ NOTICE OF APPEAL                                             Page 3
2289637v1
8502.004
                              CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing has been served on all
counsel of record via e-service and facsimile, on the 5th day of October, 2015.

Dawn M. Smith
Clinesmith Wooten Smith, LLP
1700 Pacific Avenue, Suite 1650
Dallas, TX 75201
T: (214) 953-1900
F: (214) 953-1901
E: dawn@clinesmithwootensmith.com

Curtis Clinesmith
The Clinesmith Firm
1700 Pacific Avenue, Suite 1650
Dallas, TX 75201
T: (214) 953-1900
F: (214) 953-1901
E: curtis@clinesmithfirm.com



                                           /s/ Michael A. Yanof
                                           Michael A. Yanof




DEFENDANTS’ NOTICE OF APPEAL                                                            Page 4
2289637v1
8502.004
                                   CAUSE NO. CV14-04-225

B I L L Y ROBERT INCE,                     §             IN T H E DISTRICT COURT
INDIVIDUALLY AND AS A                      §
REPRESENTATIVE O F                         §
T H E E S T A T E I F NORECCA "JOY"        §
INCE, DECEASED                             §
         Plaintiff,                        §
                                           §
                                                             s t
v.                                                       2 7 1 JUDICIAL DISTRICT
                                           §
SCC PARTNERS, INC. d/b/a                   §
SENIOR CARE H E A L T H AND                §
REHABILITATION CENTER -                    §
BRIDGEPORT; AND
FOURSQUARE HEALTHCARE,
L T D . f/k/a SCC HEALTHCARE
GROUP                                      §
                                           §
        Defendants.                                    WISE COUNTY, T E X A S


      ORDER DENYING DEFENDANT SCC PARTNERS, INC.; AND FOURSQUARE
     H E A L T H C A R E , LTD'S OBJECTIONS TO PLAINTIFF'S E X P E R T REPORT AND

                                   MOTION TO DISMISS

        On August 31, 2015, the Court heard and considered Defendant SCC Partners, Inc. d/b/a

Senior Care Health and Rehabilitation Center—Bridgeport; and Foursquare Healthcare, LTD

f/k/a SCC Healthcare Group's Objections to Plaintiffs Expert Report and Motion to Dismiss.

The Court, having considered the objections and the motion to dismiss, Plaintiffs response and

arguments against Defendants' objections and motion, and upon finding Defendants did not

show GOOD CAUSE, finds the objections and motion should be and are hereby DENIED.

        IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Defendant SCC

Partners, Inc. d/b/a Senior Care Health and Rehabilitation Center—Bridgeport; and Foursquare

Healthcare, LTD f/k/a SCC Healthcare Group's Objections to Plaintiffs Expert Report and

Motion to Dismiss are hereby DENIED.                                               ^    ^-^P,
                                                                                       AM    aLLLXJrM
                                                                                  SEP 1 $ 2015
INCE—ORDER DENYING DEFENDANTS' OBJECTIONS TO EXPERT REPORT A N D M O TION TO Dmosfo       fcewE
                                                                          P U T R p f qiEHK-WIBB eOUNTV, TK
                                          EXHIBIT A                                                 DEPUTY
SIGNED this   /7ti   day of                        2015.




                                       HONORABLE JUDGE PRESIDING




 i—ORDER DENYING DEFENDANTS' OBJECTIONS TO EXPERT REPORT A N D MOTION TO DISMISS


                                     EXHIBIT A